  Case 1:20-mj-00312-JFA Document 16 Filed 02/12/21 Page 1 of 2 PageID# 84




                      IN THE UNITED STATES DISTRICT COURT FOR


                           THE EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


UNITED STATES OF AMERICA                             )
                                                     )
               V.                                    )       Criminal No. 20-MJ-312-JFA
                                                     )
MATTHEW J. ERAUSQUIN,                                )
a/k/a MATT HAMMOND                                   )
                                                     )
                       Defendant.                    )
                                             ORDER


       This Court, having considered the Second Motion of the United States, General Order

2020-02,03, 06,07, 12, 16, 18, 19, 21, 22,23 and 2021-01 ofthe United States District Court

for the Eastern District of Virginia, issued between March 13 and January 8, 2021, and the

evolving public health crisis behind those measures, hereby:

       INCORPORATES the findings in General Orders 2020-02, 03,06,07, 12, 16, 18, 19, 21,

22, 23 and 2021-01, and

       FINDS that under 18 U.S.C. § 3161(h)(7)(A), the interests ofjustice require an extension

ofthe time period set forth in 18 U.S.C. § 3161(b)for the return of an indictment in this case.

The Court has considered the circumstances of this case, the factors in § 3161(h)(7)(B), and the

findings in 2020-02,03,06,07, 12, 16, 18, 19, 21, 22, and 23. The Court has temporarily

suspended trials until February 28,2021, because of evolving emergency circumstances and to

help arrest the public-health threat posed by the spreading of the virus. Further, the Court has

urged limitations on all gatherings, including gatherings within our Courtrooms, to no more than

ten individuals whenever possible. The interests ofJustice outweigh the defendant's interest in
  Case 1:20-mj-00312-JFA Document 16 Filed 02/12/21 Page 2 of 2 PageID# 85




speedy indictment in this case, and failure to grant such a continuance would not only make a

continuation ofthat proceeding impossible but result in a miscarriage ofjustice. Therefore,

       IT IS ORDERED that the deadline to indict the defendant in this matter is hereby

extended to March 31, 2021.




                                                                            /s/
Alexandria, Virginia                                        Leonie M. Brinkema
February       2020                                         United States District Judge
